               Case 1:20-cv-02630-BCM Document 24 Filed 01/25/21 Page 1 of 1
                                CHRISTOPHER J. BOWES, ESQ.
                                       54 Cobblestone Drive
                                        Shoreham, NY 11786
                                            Tel. (212) 979-7575
                                                                                                  1/25/21
                                            Fax (631) 929-1700
                                             cjbowes@gmail.com
                                                                         January 22, 2021
     Via ECF
     Hon Barbara C. Moses
     United States Magistrate Judge
     Southern District of New York
     500 Pearl Street
     New York, NY 10007                                            Re:     Johnson v. Saul
                                                                           20 Civ. 2630(BCM)
     Dear Judge Moses:

             I am writing to request an extension of time in which to file plaintiff's Motion for
     Judgment on the Pleadings in this case. Plaintiff’s papers are due to be filed today. This is
     plaintiff’s third request for an extension of time.

             I am very sorry to request multiple extensions in this case. I have had an inordinately
     busy schedule this past month and have been addressing family obligations with regards to
     isolated family members. This morning, my son tested positive for the Coronavirus and my wife
     and I are scrambling to tend to his needs as well as get our two other children tested. As a result,
     I have not been able to do much of any work today and cannot complete what is needed in Mr.
     Johnson’s case. In light of what I don’t yet know about the course of my son’s illness, I am
     seeking a one-week extension of time. With the kind consent of opposing counsel, Oona
     Peterson, Esq., I respectfully request that the Court approve the following revised schedule:

             January 29, 2021       Plaintiff’s Motion for Judgment on the Pleadings
             March 30, 2021         Defendant’s Motion for Judgment on the Pleadings
             April 14, 2021         Plaintiff’s Reply

             Thank you for Your Honor's attention to this matter.

                                                                   Very truly yours,

                                                                   /s/ Christopher J. Bowes
                                                                   Christopher J. Bowes, Esq
Application GRANTED. The Court adopts the proposed revised schedule in its entirety. In the future, the
Court requests that counsel realistically assess his ability to comply with existing deadlines the first time
he requests an extension. The Court extends its best wishes to counsel's son for a speedy recovery. SO
ORDERED.


_________________________
Barbara Moses, U.S.M.J.
January 25, 2021
